DETAILED ACTION
This Office action is in response to an after-final amendment submitted on November 15, 2021.
Claims 1-2, 4-7, 9-12, 14-17, and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 13, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the fee set forth in 37 CFR 1.17(p) is not included.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
Applicant’s arguments, see pg. 3, filed October 30, 2021, with respect to objection to the Title have been fully considered and are persuasive.  The objection to the Title has been withdrawn. 

Applicant’s arguments, see pg. 7, filed November 15, 2021, with respect to prior art rejection of claims 1-2, 4-7, 9-12, 14-17, and 19-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-2, 4-7, 9-12, 14-17, and 19-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-7, 9-12, 14-17, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method in a User Equipment (UE) for wireless communication, comprising: 
receiving K second radio signals; 
transmitting a first radio signal; 
wherein the first radio signal occupies W frequency unit(s) in frequency domain; 
a transmit power of the first radio signal is a first power; the first power is uncorrelated with the W; the W is a positive integer; the W is configurable; and the first radio signal includes an uplink reference signal; the K second radio signals are associated with K synchronization sequences respectively, measurements for the K second radio signals are used for determining a first path loss, the first path loss is used for determining the first power, and the K is a positive integer greater than 1; the K second radio signals come from K different nodes respectively, and the node is one of a cell, a base station or a TRP (Transmission Reception Point).
Chen et al. (US 2015/0085723 A1, “Chen”) discloses a UE transmitting PUCCH that occupies one or more resource block (RB) units in a frequency domain (see ¶¶ 76, 81), where an uplink reference signal can be transmitted in the PUCCH (see ¶ 81).
3GPP (3GPP TS 36.213 V10.2.0 [2011-06] – 3rd Generation Partnership Project, Technical Specification Group Radio Access Network, Evolved Universal Terrestrial Radio Access [E-UTRA], Physical layer procedures [Release 10]) discloses that the transmit power of PUCCH  can be defined by                         
                            
                                
                                    P
                                
                                
                                    P
                                    U
                                    C
                                    C
                                    H
                                
                            
                            
                                
                                    i
                                
                            
                            =
                            m
                            i
                            n
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        C
                                                        M
                                                        A
                                                        X
                                                        ,
                                                        c
                                                    
                                                
                                                
                                                    
                                                        i
                                                    
                                                
                                                ,
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        0
                                                        _
                                                        P
                                                        U
                                                        C
                                                        C
                                                        H
                                                         
                                                    
                                                
                                                +
                                                P
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        C
                                                    
                                                
                                                +
                                                h
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                C
                                                                Q
                                                                I
                                                            
                                                        
                                                        ,
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                H
                                                                A
                                                                R
                                                                Q
                                                            
                                                        
                                                        ,
                                                         
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        ∆
                                                    
                                                    
                                                        F
                                                        _
                                                        P
                                                        U
                                                        C
                                                        C
                                                        H
                                                    
                                                
                                                
                                                    
                                                        F
                                                    
                                                
                                                +
                                                
                                                    
                                                        ∆
                                                    
                                                    
                                                        T
                                                        x
                                                        D
                                                    
                                                
                                                
                                                    
                                                        F
                                                        '
                                                    
                                                
                                                +
                                                g
                                                
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , which shows that the transmit power of PUCCH is uncorrelated with the bandwidth occupied by the PUCCH (see § 5.1.2.1. “UE behavior”).
Lee et al. (US 2018/0049180 A1, “Lee”) discloses an MTC terminal 522 measuring a path loss using the RSSI of a received signal measured between an MTC base station 521 and the MTC terminal 522 (see ¶ 103). Lee also discloses that the MTC terminal 522 measures the RSSI of the received signal from the plurality of LTE base stations 511, 512, and 513 and calculates their respective path losses (see ¶ 103). In other words, Lee discloses the MTC terminal 522 receiving a signal from each base station and measuring a path loss of each received signal.
However, the prior arts of record do not disclose, alone or in combination, the K second radio signals are associated with K synchronization sequences respectively, measurements for the K second radio signals are used for determining a first path loss, the first path loss is used for determining the first power, and the K is a positive integer greater than 1; the K second radio signals come from K different nodes respectively, and the node is one of a cell, a base station or a TRP (Transmission Reception Point).
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2 and 4-5 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 6-7, 9-12, 14-17, and 19-20, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474